IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 48942

 In the Matter of: Jane Doe I and John
                               )
 Doe I, Children Under Eighteen (18)
                               )
 Years of Age.                 )
                               )
 STATE OF IDAHO, DEPARTMENT OF )
 HEALTH AND WELFARE,           )                     Filed: October 7, 2021
                               )
      Petitioner-Respondent,   )                     Melanie Gagnepain, Clerk
                               )
 v.                            )                     THIS IS AN UNPUBLISHED
                               )                     OPINION AND SHALL NOT
 JOHN DOE (2021-28),           )                     BE CITED AS AUTHORITY
                               )
      Respondent-Appellant.    )
                               )

       Appeal from the Magistrate Division of the District Court of the Fifth Judicial
       District, State of Idaho, Twin Falls County. Hon. Calvin H. Campbell, Magistrate.

       Judgment terminating parental rights, affirmed.

       Marilyn B. Paul, Twin Falls County Public Defender; Heidi J. Despain, Deputy
       Public Defender, Twin Falls, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; James T. Baird, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

LORELLO, Judge
       John Doe (2021-28) appeals from the judgment terminating his parental rights. We affirm.
                                                I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       Doe is the father of the two minor children in this action, a daughter born in 2015 and a
son born in 2018. The children were placed into foster care after both Doe and the children’s
mother were incarcerated for violating mutual no-contact orders. Upon leaving their parents’ care,
the daughter had a broken arm and a perforated eardrum and both children were dirty and


                                                1
developmentally delayed.      Temporary custody of the children was awarded to the Idaho
Department of Health and Welfare. The magistrate court approved a case plan for Doe and the
children’s mother and conducted several review hearings while the children were in the
Department’s custody. Ultimately, the Department filed a petition to terminate the parental rights
of both parents. The magistrate court terminated Doe’s parental rights after finding clear and
convincing evidence that Doe neglected and abused the children and that termination is in the
children’s best interests. 1 Doe appeals.
                                                II.
                                   STANDARD OF REVIEW
       On appeal from a decision terminating parental rights, this Court examines whether the
decision is supported by substantial and competent evidence, which means such evidence as a
reasonable mind might accept as adequate to support a conclusion. Doe v. Doe, 148 Idaho 243,
245-46, 220 P.3d 1062, 1064-65 (2009). The appellate court will indulge all reasonable inferences
in support of the trial court’s judgment when reviewing an order that parental rights be terminated.
Id. The Idaho Supreme Court has also said that the substantial evidence test requires a greater
quantum of evidence in cases where the trial court’s finding must be supported by clear and
convincing evidence than in cases where a mere preponderance is required. State v. Doe, 143
Idaho 343, 346, 144 P.3d 597, 600 (2006). Clear and convincing evidence is generally understood
to be evidence indicating that the thing to be proved is highly probable or reasonably certain. Roe
v. Doe, 143 Idaho 188, 191, 141 P.3d 1057, 1060 (2006). Further, the trial court’s decision must
be supported by objectively supportable grounds. Doe, 143 Idaho at 346, 144 P.3d at 600.
                                                III.
                                            ANALYSIS
       Doe asserts the magistrate court erred in finding that Doe neglected and abused the children
and that termination is in the children’s best interests. 2 The Department responds that the


1
       The magistrate court also terminated the mother’s parental rights.         The decision to
terminate the mother’s parental rights is not at issue in this appeal.
2
       Doe also asserts that the Department “has not met [its] burden of proof that [Doe] . . .
abandoned the children.” The magistrate court, however, did not find that Doe abandoned the
children. Consequently, we do not address abandonment.

                                                 2
magistrate court’s termination decision is supported by clear and convincing evidence. We hold
that substantial and competent evidence supports the magistrate court’s termination decision.
A.      Statutory Basis for Termination
        A parent has a fundamental liberty interest in maintaining a relationship with his or her
child. Troxel v. Granville, 530 U.S. 57, 65 (2000); Doe v. State, 137 Idaho 758, 760, 53 P.3d 341,
343 (2002). This interest is protected by the Fourteenth Amendment to the United States
Constitution. State v. Doe, 144 Idaho 839, 842, 172 P.3d 1114, 1117 (2007). Implicit in the
Termination of Parent and Child Relationship Act is the philosophy that, wherever possible, family
life should be strengthened and preserved. I.C. § 16-2001(2). Idaho Code Section 16-2005 permits
a party to petition the court for termination of the parent-child relationship when it is in the child’s
best interests and any one of the following five factors exist: (a) abandonment; (b) neglect or
abuse; (c) lack of a biological relationship between the child and a presumptive parent; (d) the
parent is unable to discharge parental responsibilities for a prolonged period that will be injurious
to the health, morals, or well-being of the child; or (e) the parent is incarcerated and will remain
incarcerated for a substantial period of time. Each statutory ground is an independent basis for
termination. Doe, 144 Idaho at 842, 172 P.3d at 1117. Neglect may be established under any of
the several statutory definitions of neglect. See I.C. § 16-2002(3) (incorporating the definitions of
the term “neglected” in I.C. § 16-1602(31)).
        The magistrate court found, by clear and convincing evidence, that Doe neglected the
children “by failing to provide proper parental care, control, and subsistence.” Although the
magistrate court did not expressly identify which statutory definition of neglect was satisfied, the
magistrate court’s language tracks the definition provided under I.C. § 16-1602(31)(a). 3 The
magistrate court also found that Doe abused the children.


3
         The Department notes that a parent’s failure to complete a case plan constitutes neglect
under I.C. § 16-2002(3)(b) and asserts that, in Doe’s case, these “statutory requirements are clearly
met.” Based on the magistrate court’s findings of fact, this type of neglect could have been an
independent statutory basis for establishing neglect in Doe’s case. However, the magistrate court
did not find that the Department established neglect under I.C. § 16-2002(3)(b) based on Doe’s
failure to complete the case plan. Instead, the magistrate court noted that a “parent’s failure on the
case plan is just one of the many factors to be considered as the [magistrate] court analyzes neglect”
and included Doe’s failure to complete the case plan as a reason for finding that he failed “to
provide proper parental care, control, and subsistence.” Because the magistrate court did not find

                                                   3
       Doe’s statement of the issues in his appellate brief does not reference the magistrate court’s
finding of abuse. Instead, as to the statutory basis for termination, Doe only asserts that the
magistrate court erred in finding that Doe neglected the children. The failure of an appellant to
include an issue in the statement of issues required by I.A.R. 35(a)(4) will eliminate consideration
of the issue from appeal. Kugler v. Drown, 119 Idaho 687, 691, 809 P.2d 1166, 1170 (Ct. App.
1991). This rule may be relaxed, however, where the issue is argued in the briefing and citation
to authority is provided. Everhart v. Wash. Cnty. Rd. & Bridge Dep’t, 130 Idaho 273, 274, 939
P.2d 849, 850 (1997). Doe titles one argument section of his brief as “Whether the magistrate
court erred when it found that [Doe] abused . . . the children” (bolding removed), but provides no
argument that the magistrate court erred in this finding. Consequently, we will not consider
whether the magistrate court erred in finding that Doe abused the children. Further, it is well
established that, where the judgment of the lower court is based upon alternative grounds, the fact
that one of the grounds may have been in error is of no consequence and may be disregarded if the
judgment can be sustained upon one of those other grounds. Doe v. State, Dep’t of Health &
Welfare, 123 Idaho 502, 504, 849 P.2d 963, 965 (Ct. App. 1993). Because the finding of abuse
provides an independent statutory basis for termination, which Doe does not challenge, we need
not consider whether the magistrate court erred in finding neglect.
       Nevertheless, even if considered, Doe’s arguments regarding neglect fail to show error.
Idaho Code Section 16-1602(31)(a) provides that a child is neglected when the child is without
proper parental care and control, or subsistence, medical or other care or control necessary for his
or her well-being because of the conduct or omission of his or her parents, guardian, or other
custodian or their neglect or refusal to provide them. The magistrate court found that Doe
neglected the children under I.C. § 16-1602(31)(a) because Doe: (1) failed to complete the case
plan; (2) has a “history of alcohol abuse,” which caused Doe “to neglect the [children] by failing



that I.C. § 16-2002(3)(b) provided an independent statutory basis for neglect, we consider the
Department’s arguments regarding Doe’s failure to complete a case plan only to the extent the
arguments relate to the magistrate court’s finding of neglect under I.C. § 16-1602(31)(a). See
Idaho Dep’t of Health & Welfare v. Doe (2011-02), 151 Idaho 356, 364, 256 P.3d 764, 772 (2011)
(holding that a parent’s failure to complete a case plan can support a finding of neglect by failure
to provide proper parental care).



                                                 4
to adequately care for [the children’s] basic needs for shelter, hygiene and medical care”; (3) did
not “engage in alcohol treatment” and “has only recently engaged in treatment for alcohol and
domestic violence” and, thus, “failed to complete treatment in a timely manner”; (4) “violated the
terms of his probation by continued use of alcohol and continued violence and other crimes which
resulted in his incarceration”; (5) lost his employment due to becoming incarcerated; (6) ”lost the
only housing the family had when he became incarcerated”; and (7) “failed to adequately provide
a stable drug free home” for the children.
       On appeal, Doe does not challenge any of the magistrate court’s factual findings relating
to neglect under I.C. § 16-1602(31)(a), and we will not presume error in these findings. See Idaho
Dep’t of Health & Welfare v. Doe, 164 Idaho 883, 892, 436 P.3d 1232, 1241 (2019). Instead, Doe
notes that, prior to the children being placed in the Department’s custody, he provided for the
children’s financial and medical needs. Doe also claims he “has continued to express his love and
concern for his children.” This Court’s review, however, is limited to whether substantial and
competent evidence supports the magistrate court’s decision. See, e.g., Doe, 148 Idaho at 245-46,
220 P.3d at 1064-65. This Court will not reweigh the evidence. The factual findings listed above
provide substantial and competent evidence for the magistrate court’s determination that Doe
neglected the children under I.C. § 16-1602(31)(a). Thus, Doe has failed to show that the
magistrate court erred in finding neglect under I.C. § 16-1602(31)(a).
B.     Best Interests
       Once a statutory ground for termination has been established, the trial court must next
determine whether it is in the best interests of the child to terminate the parent-child relationship.
Tanner v. State, Dep’t of Health & Welfare, 120 Idaho 606, 611, 818 P.2d 310, 315 (1991). When
determining whether termination is in the child’s best interests, the trial court may consider the
parent’s history with substance abuse, the stability and permanency of the home, the
unemployment of the parent, the financial contribution of the parent to the child’s care after the
child is placed in protective custody, the improvement of the child while in foster care, the parent’s
efforts to improve his or her situation, and the parent’s continuing problems with the law. Doe
(2015-03) v. Doe, 159 Idaho 192, 198, 358 P.3d 77, 83 (2015); Idaho Dep’t of Health & Welfare
v. Doe, 156 Idaho 103, 111, 320 P.3d 1262, 1270 (2014). A finding that it is in the best interests




                                                  5
of the child to terminate parental rights must still be made upon objective grounds. Idaho Dep’t
of Health & Welfare v. Doe, 152 Idaho 953, 956-57, 277 P.3d 400, 403-04 (Ct. App. 2012).
        The magistrate court found that termination is in the children’s best interests based on:
(1) Doe’s “shortfalls in parenting” that were “detailed” in the magistrate court’s analysis of
neglect; (2) the children being “in foster care for a significant portion of their young lives”; (3) the
“significant neglect and abuse [that] occurred prior to [Doe’s] incarceration”; (4) the children’s
trauma due to the mutual domestic violence between Doe and the children’s mother; (5) Doe’s
alcohol abuse causing the children to have “deficiencies in medical treatment, hygiene and
development”; (6) Doe’s lack of housing and employment; (7) the opinions from the caseworker
and the children’s guardian ad litem that termination is in the children’s best interests; and (8) the
children’s progress while in foster care.
        Again, on appeal Doe does not challenge any of these factual findings and, thus, we will
not presume error in these findings. See Doe, 164 Idaho at 892, 436 P.3d at 1241. Instead, Doe
asserts that he “continues to work toward bettering himself and his situation” and has “completed
treatment classes” during his incarceration. 4 Doe also notes he has “cultural and language barriers”
due to being a native of Nepal. Finally, Doe raises a “concern that the children have forgotten
much of the Nepali language as well as their inherited culture” and argues it is “in the children’s
best interests to understand their cultural roots and to retain their ability to speak Nepali.” As
noted, this Court’s review is limited to whether substantial and competent evidence supports the
magistrate court’s decision. See, e.g., Doe, 148 Idaho at 245-46, 220 P.3d at 1064-65. This Court
will not reweigh the evidence. The magistrate court’s factual findings provide substantial and
competent evidence for its determination that termination is in the children’s best interests.
Consequently, Doe has failed to show error in the magistrate court’s finding that termination of
Doe’s parental rights is in the children’s best interests.
                                                  IV.
                                            CONCLUSION
        Doe failed to adequately challenge the magistrate court’s finding that Doe abused the
children and, in any event, failed to show that the magistrate court erred in finding that Doe


4
        Doe fails to identify what “treatment classes” he completed.


                                                   6
neglected the children and that termination is in the children’s best interests. Thus, Doe has failed
to show error in the magistrate court’s decision to terminate his parental rights. Accordingly, the
judgment terminating Doe’s parental rights is affirmed.
       Judge GRATTON and Judge BRAILSFORD, CONCUR.




                                                 7